



Exhibit 10(j)


Amendments to Wells Fargo & Company Supplemental Cash Balance Plan


Sec. 4 of the Wells Fargo & Company Supplemental Cash Balance Plan (the
“Supplemental Plan”) is amended in its entirety effective February 1, 2019 to
read in full as follows:
    
Sec. 14 Death Benefits. The following benefits are payable under this Plan
following the death of a participant:
(a)
If the participant dies prior to the first day of the month as of which the
participant’s vested Plan benefit is to be paid or commence under Section 13,
the participant’s vested Plan benefit determined as of the January 1 following
the date of the participant’s death shall be paid to the participant’s
Beneficiary in a lump sum cash distribution as soon as administratively feasible
after such January 1, but no later than the December 31 following such January
1.

(b)
If a participant who is to receive a lump sum distribution under Section 13 dies
on or after the first day of the month as of which the participant’s lump sum is
to be paid, but before the lump sum is actually paid, the lump sum distribution
shall be paid as soon as administratively feasible to the participant’s estate.

(c)
If the participant dies on or after the first day of the month as of which
payment of the participant’s vested Plan benefit commences, or is to commence,
in the form of a monthly annuity pursuant to Section 13(b) or (c), the
participant’s joint annuitant or Beneficiary shall receive such benefit, if any,
that may be provided for that person by the form of annuity the participant
elected. In the event such a participant dies before actually beginning to
receive monthly annuity payments, this subsection shall be applied as if the
participant had begun receiving such payments immediately prior to his or her
death.

(d)
Notwithstanding subsection (c), if the Actuarial Equivalent present value of any
annuity payable to a joint annuitant or Beneficiary immediately following the
participant’s death is less than the limit in effect under Code section 402(g)
for the year in which the participant’s death occurs, the entire death benefit
payable to such person shall instead be paid in a lump sum cash distribution as
soon as administratively feasible after the January 1 following the
participant’s death, but no later than the December 31 following such January 1.

(e)
In the event of any delay in any payment or payments due under the preceding
subsections of this section, there shall be no adjustment for interest or
earnings during the period of the delay.

(f)
For purposes of this Plan, a “Beneficiary” is one or more individuals, trusts,
estates or charitable organizations designated by a participant to receive any
benefit payable under the Plan in the event of the participant’s death. A
participant who has designated a Beneficiary may, without the consent of such
Beneficiary, alter or revoke such designation. To be effective, any such
designation, alteration, or revocation shall be in such form as the Plan
Administrator may prescribe, and shall be filed with the Plan Administrator or
its agent prior to the participant’s death.



If at the time of a participant’s death the Plan Administrator or its designated
agent is not in possession of a fully effective designation of his Beneficiary,
or if the designated Beneficiary does not survive the participant, the
participant’s Beneficiary shall be the person or persons surviving in the first
of the following classes in which there is a survivor, share and share alike:
(1)
The participant’s Spouse or Domestic Partner.






--------------------------------------------------------------------------------





(2)
The participant’s biological and adopted children, except that if any of his or
her children predecease the participant but leave descendants surviving the
participant, such descendants shall take by right of representation the share
their parent would have taken if living.

(3)
The participant’s parents.

(4)
The participant’s brothers and sisters.

(5)
The participant’s estate.

Notwithstanding the foregoing, if a participant has not commenced distribution
from the Pension Plan prior to his or her death and did not designate a
beneficiary under this Plan but has an effective beneficiary designation on file
for the Pension Plan, the beneficiary designation on file for the Pension Plan
shall apply to this Plan.


Except as herein expressly amended, all the terms and provisions of the
Supplemental Plan shall continue in full force and effect.









